Case 8:16-cv-00803-JSM-TGW Document 118 Filed 04/15/19 Page 1 of 2 PageID 1111



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

RONNIE E. DICKENS, on behalf of
himself and others similarly situated,

           Plaintiff,

 v.                                                Case No. 8:16-cv-00803-JSM-TGW

GC SERVICES LIMITED
PARTNERSHIP

       Defendant(s).

                          DECLARATION OF RYAN K. HILTON

           Pursuant to 28 U.S.C. § 1746, I, Ryan K. Hilton, declare as follows:

       1.        I am a member of Butler Weihmuller Katz Craig LLP, and counsel to

 Defendant, GC Services Limited Partnership (“Defendant”), in the above-captioned

 matter.

       2.        I submit this Declaration detailing Defendant’s compliance with the notice

 requirements of the Class Action Fairness Act, 28 U.S.C. § 1711, et seq. (“CAFA”).

       3.        Attached hereto as Exhibit 1 is a true and correct copy of the letter sent

 pursuant to CAFA (“CAFA Notice”) on January 25, 2019, to the United States Attorney

 General. See 28 U.S.C. § 1715(a)(1). As required by 28 U.S.C. § 1715(a)(2), a similar

 letter was mailed to the Attorney General for the State of Florida.

       4.        As required by 28 U.S.C. § 1715(b), the CAFA Notice provided the

 definition of the Settlement Class. Enclosed with the CAFA Notice were copies of: (i)

 the Class Action Complaint; (ii) the Unopposed Motion for Preliminary Approval, and all
Case 8:16-cv-00803-JSM-TGW Document 118 Filed 04/15/19 Page 2 of 2 PageID 1112



 supporting exhibits, including the Declaration of James L. Davidson in Support of the

 Motion for Preliminary Approval; the Class Action Settlement Agreement and Release;

 the proposed Order Preliminarily Approving the Settlement; the proposed short and long

 form notices to class members; the proposed Order Preliminarily Approving Settlement;

 and the proposed Final Order and Judgment; and (iii) Notice of Filing of Corrected

 Proposed Order Preliminarily Approving Settlement. Also enclosed was a copy of the

 signed and filed Order Preliminarily Approving Settlement. (See Exhibit 1).

      5.      At this time, the undersigned has not received any communications

 from the recipients of the CAFA Notice.

      6.      To the best of my knowledge, Defendant has fully complied with

 CAFA and has satisfied all its obligations thereunder.

       I declare under penalty of perjury that the foregoing statements are true and

 correct.




                                                   _____
                                                RYAN K. HILTON



 Dated: January 25, 2019




                                            2
